Citation Nr: 1736778	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to service connection for bilateral peripheral neuropathy in the upper extremities, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran's diabetes is treated with medication, but does not require regulation of activities.

2.  The Veteran does not have a current diagnosis for bilateral peripheral neuropathy in his hands.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating in excess of 20 percent for diabetes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913 (2016).

2.  The criteria for service connection for bilateral peripheral neuropathy in the upper extremities are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran's diabetes is currently rated 20 percent disabling and he is seeking a higher rating. 
Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4. 

Under this DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  

The Veteran has appealed for a higher rating for his diabetes, but the record does not show that a higher rating is warranted since he does not require a regulation of activities to manage his diabetes.  

The April 2011 VA examination did not show any restriction in activities.  The Veteran's diabetes was controlled with medication.  In June 2011, his diabetes was controlled.  A November 2015 VA examination also found the Veteran's diabetes was controlled with medication without a regulation of activities.  Thus, a rating in excess of 20 percent for diabetes is not warranted.  

Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for bilateral peripheral neuropathy in the upper extremities.  He contends that his disability is related to his service-connected diabetes mellitus.  See April 2014 statement.  
The Board finds service connection is not warranted because the Veteran does not have a current diagnosis.  In January 2002, Dr. I.W.'s letter indicated the Veteran had bilateral neuropathy in his hands.  However, a treatment note clarified that nerve testing indicated that the neuropathy was predominately affecting the lower extremities. See January 2002 treatment note.  Nonetheless, this treatment note was before the Veteran filed his appeal in February 2011 and outside of the appeal period (the date of receipt of his claim in February 2011).  

An April 2011 VA examination found no current diagnosis of peripheral neuropathy.  The Veteran reported experiencing peripheral neuropathic symptoms in both arms and hands, but they have improved.  Sensory testing showed no nerves were affected in his bilateral upper extremities.  A May 2011 neurological report showed the EMG/NCV testing failed to demonstrate any evidence of neuropathy.  In addition, a May 2011 medical opinion confirmed there was no basis for a diagnosis.  A November 2015 VA medical opinion also found no diagnosis.  This opinion was based on a review of the normal 2013 EMG results and no evidence of upper extremity polyneuropathy.  Thus, the first element of service connection - a current disability, has not been met.  Accordingly, service connection for bilateral peripheral neuropathy in the upper extremities is denied.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).








ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes is denied.  

Entitlement to service connection for bilateral peripheral neuropathy in the upper extremities is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


